--------------------------------------------------------------------------------

                           THIS MANAGEMENT SERVICE AGREEMENT entered into as of
the 30th day of August 2011

BETWEEN:

> > > Xcelmobility Inc., a corporation incorporated under the laws of Nevada,
> > > USA, and having an Executive Office at #600 - 303 Twin Dolphins Drive,
> > > Redwood City, California.
> > > 
> > > (the “Company”)

AND:

> > > Ron Strauss, Businessman of 6th Floor, St. John's Building, 33 Garden
> > > Road, central, Hong Kong.
> > > 
> > > (“Strauss”)

WHEREAS:

A.                       The Company wishes to engage Strauss as provided
herein; and

B.                       The Company and Strauss wish to enter into a management
Services Contract for their mutual benefit and subject to the terms outlined in
this Agreement.

                          NOW THEREFORE in consideration of the premises and
mutual covenants herein contained, the parties hereto agree as follows:

1.0                     MANAGEMENT SERVICES
1.1                     Strauss represents and warrants to the Company that
Strauss has the required skills and experience to perform the duties and
exercise the responsibilities required of Strauss in the position of Executive
Chairman of the Board.

1.2                     Strauss and the Company agree to comply with and to be
bound by the terms and conditions of this Agreement.

1.3                     During the term of employment, Strauss shall well and
faithfully serve and devote himself exclusively to the Company.

1

--------------------------------------------------------------------------------

1.4                     In carrying out these duties and responsibilities,
Strauss undertakes to comply with all lawful instructions and directions, which
he may receive from the Company. The duties and responsibilities to be carried
out by Strauss will be commensurate with the duties of a Chairman of the Board.
Strauss shall report to the Board as a whole as requested.

1.5                     Strauss agrees and understands that the effective
performance of Strauss’s duties requires the highest level of integrity and the
Company’s complete confidence in Strauss’s relationship with other employees of
the Company and with all persons dealt with by Strauss in the course of his
employment. Strauss is required to ensure that he conducts himself in a
professional, businesslike manner at all times.

1.6                     Strauss acknowledges and agrees to familiarize himself
with and to comply with all of the Company’s policies, practices and procedures
as adopted from time to time.

1.7                     Strauss shall be subject to an annual performance
review.

2.0                     DUTIES
2.1                     Job descriptions specific to the position will be
developed by the Compensation Committee of the Board, but in general terms
Strauss shall be responsible for the following:

  (a)

Plans and organizes all of the activities of the Board of Directors including:

  (i)

the preparation for, and the conduct of, Board meetings;

(ii)

the quality, quantity and timeliness of the information that goes to Board
members;

(iii)

the formation of Board committees and the integration of their activity with the
work of the Board;

(iv)

the evaluation of the Board’s effectiveness and implementation of improvements;

(v)

the development of the Board, including Director recruitment, evaluation and
compensation, and

(vi)

the ongoing formal and informal communication with and among Directors.


  (b)

Chairs annual and special meetings of the shareholders. In conjunction with the
CEO, the Chairman may meet with various groups (such as major shareholder
groups), governments, the financial press, industry associations etc.

2

--------------------------------------------------------------------------------


  (c)

Works closely with, and through the CEO, to:

  (i)

participate in the development of the Corporation’s vision, strategic agenda,
and business plan to facilitate communication and understanding between
management and the Board;

  (ii)

ensure operations conform with the Board’s view on corporate policy; and

  (iii)

ensure, in consultation with the Human Resources Committee and the full Board,
that succession plans are in place at senior executive levels.


  (d)

In conjunction with the CEO, participates in external relationships which
fulfill the Corporation’s obligations as a member of industry and the community.

        (e)

Provides the key link between the Board and management, and as a result, has a
significant communication, coaching and team-building responsibility including:

  (i)

maintaining a close ongoing relationship and open communication with the CEO;

  (ii)

representing the shareholders and Board to management and management to the
shareholders and Board; and

  (iii)

monitoring and evaluating the performance of the CEO, in coordination with the
Human Resources Committee.


  (f)

May attend all Board committee meetings as a non-voting participant provided,
however, that, at meetings of the Governance Committee, the Chairman of the
Board shall be a voting member.

        (g)

Carries out special assignments in collaboration with the CEO and management or
the Board of Directors.

3.0                     DURATION OF AGREEMENT
3.1                     The term of appointment and engagement of Strauss shall
commence on August 30, 2011 (the “Commencement Date”) and continue for an
indefinite term. It is understood and acknowledged that Strauss’ base management
fee shall be deemed to have been earned as of July 28, 2011 notwithstanding the
date this Agreement is entered into.

3

--------------------------------------------------------------------------------

4.0                     REMUNERATION AND BENEFITS
4.1                     In consideration of Strauss’s undertaking and
performance of the obligations contained in this Agreement, the Company will
compensate Strauss for his services as follows:

  (a)

Base Management Fee – development period: Strauss is required to work more than
160 hours per month during the development period (until at least $2 million in
funding has been obtained) and will be entitled to $5,000.00, per month during
this period;

        (b)

Base Management – post development period: After an aggregate of $2 million in
funding is raised, the salary of Strauss will be reviewed by the Compensation
Committee of the Board of Directors. The Compensation Committee will recommend a
revised management fee for Strauss, but it will not be less than $180,000 per
year. The revised management fee will come immediately upon funding.

        (c)

Benefits: Strauss shall be entitled to all of the benefits arising from the
benefit plans of the Company as they may exist from time to time or as revised
by the Compensation Committee of the Board of Directors ;

        (d)

Vacation: At a time or times which are mutually convenient for the Company and
Strauss, Strauss shall be entitled to five (5) weeks vacation during each
calendar year of his engagement, of which not more than two weeks shall be taken
at one time. Strauss will be permitted to carry forward any unused vacation to
the next year or receive compensation in kind;

        (f)

Bonus:

(i)             The Compensation Committee of the Board of Directors will
recommend a bonus program for Strauss. Strauss will be eligible for a
significant bonus depending upon specific performance criteria for Strauss and
the overall financial performance of the Company in each fiscal year. This
bonus, is payable within 120 days of the fiscal year end of the Company; and

(ii)            No bonus shall be payable to Strauss from the date that he
ceases to be actively engaged by the Company. Specifically, Strauss is not
entitled to a bonus for the year in which Strauss terminates his engagement. In
the event Strauss’s engagement is terminated in the absence of just cause,
Strauss will receive bonus payments for the entire notice period in the amount
determined by the average of the last two bonus payments made or $100,000 where
no bonus payments have been made.

4

--------------------------------------------------------------------------------

  (d)

Expenses: The company will reimburse or pay for all reasonable business expenses
incurred by Strauss in the execution of his duties. This includes the expenses
for airfare, accommodation and other business related expense. Any expense in
excess of $2,500 or re-occurring expenses in excess of $1,000 per month will be
approved by the CEO or CFO.

5.0                     TERMINATION

5.1                     This Agreement may be terminated by the Company as
follows:

  (a)

In the absence of just cause by the Company, Strauss will receive payments in
lieu of notice, based upon the length of services Strauss has provided the
Company:


  Service Period Notice   (i) less than thirty six months of service Eighteen
(18) months’ notice         (ii) more than thirty-six months of service Thirty
(30) months’ notice


  (b)

Where the Company elects to give Strauss notice of termination of this
Agreement, in the absence of just cause, Strauss may choose to receive payments
due in either a lump sum, on a continuance basis or a combination of both.

        (c)

During the period of notice, Strauss will not be required to perform the
responsibilities of his position and will return to the Company all property in
his possession that belongs to the Company.

        (d)

Where there is just cause for termination of the engagement or if Strauss is in
material breach of his obligations under this Agreement, Strauss will not be
entitled to notice, bonus payments or payment in lieu of notice of the
termination of his management Services Agreement. The engagement of Strauss
shall cease upon receipt of notice that his services are being terminated for
just cause. For the purposes of this Agreement, “just cause” will be defined by
the common law.

5

--------------------------------------------------------------------------------

5.2                     In the event that there is a change in control of the
company the Strauss can elect to follow one of the following options:

  (i)

Within 30 days of the change of control event, Strauss may immediately terminate
this agreement and sign a new agreement with the controlling entity;

        (ii)

If Strauss does not sign a new agreement with the controlling entity, the
controlling entity will proved Strauss a cash payment equal to 1.5 times his
annual salary at the time of the change of control event. This payment must be
made within 60 days of the change of control event.

5.3                     This Agreement may be terminated by Strauss with 2
months written notice to the Company. The Company may waive this notice
requirement by written notice.

6.0                     CONFIDENTIAL INFORMATION AND PROPERTY
6.1                     Strauss acknowledges that as the Chairman of the Board
and in any other position the Strauss may hold, a relationship of confidence,
trust and fiduciary obligation is created between Strauss and the Company, and
Strauss will acquire information about certain matters and things which are
confidential to the Company, and which information is the exclusive property of
the Company including:

  (a)

financial statements, financial books and records, reserve reports and estimates
and other related information;

6

--------------------------------------------------------------------------------


  (b)

information concerning products, pricing, sales and marketing policies,
techniques and concepts, including costing information, in respect of products
and services provided or to be provided by Strauss;

        (c)

lists of present and prospective clients and related information, including
names and addresses, borrowing habits and preferences of present and prospective
clients of the Company;

        (d)

purchasing information, including the names and addresses of present and
prospective suppliers of the Company and prices charged by such suppliers;

        (e)

computer systems, computer programs, data, software, system documentation,
designs, manuals, databases;

        (f)

trade secrets; and

        (g)

any other materials or information related to the personnel, business
operations, financing or activities of the Company which are not generally known
to others engaged in similar businesses or activities.

       

(collectively, “Confidential Information”)

6.2                     Strauss acknowledges and agrees that the Confidential
Information could be used to the detriment of the Company. Accordingly, Strauss
agrees and undertakes not to disclose Confidential Information to any third
party either during the term of his engagement except as may be necessary in the
proper discharge of his employment, or after the term of his engagement, however
caused, except with the written permission of the Company.

6.3                     Strauss understands and agrees that all items of any and
every nature or kind created by Strauss pursuant to Strauss’s employment under
this Agreement or furnished by the Company to Strauss, and all equipment,
automobiles, credit cards, books, records, reports, files, manuals and any other
documents and confidential information shall remain and be considered the
exclusive property of the Company at all times, and shall be returned and shall
be returned to the Company in good condition promptly on the termination of this
Agreement, for any reason.

7

--------------------------------------------------------------------------------

7.0                     NON-COMPETITION
7.1                     Strauss also acknowledges that, by reason of employment,
Strauss will continue to receive the value and advantage of special training,
skills and expert knowledge and experience of and contacts with customers of the
Company and other employees of the Company who are engaged in the business of
the Company.

7.2                     Strauss further acknowledges that, in the course of
employment, Strauss will be assigned duties that will give him knowledge of
confidential and proprietary information which relates to the conduct and
details of the Company’s business and which will result in irreparable harm or
injury to the Company which could not be adequately compensated by monetary
damages if Strauss should enter into the employment of a business which is the
same as, or competitive with, the business of the Company, or should Strauss
enter into the business of the Company.

7.3                     Strauss shall not commence, engage in, or participate in
any business competitive with the business of the Company either directly or
indirectly, either as individual or as a partner or joint venturer or as an
employee, principal, consultant, agent, shareholder, officer, director or
representative for any person, association, organization, or in any manner for a
period of six months following the termination of his employment with the
Company for any reason.

7.4                     Strauss acknowledges and agrees that without prejudice
to any and all other rights of the Company, in the event of his violation of any
of the covenants contained in Sections 6 and 7, an injunction or other like
remedy, including an interim injunction, will be a reasonable and effective
remedy to protect the Company’s rights and property.

8.0                     SUCCESSORS AND PERSONAL REPRESENTATIVES
8.1                     This Agreement shall enure to the benefit of and be
enforceable by the personal or legal representatives, executors, administrators,
successors, assigns and heirs of the parties hereto.

8

--------------------------------------------------------------------------------

9.0                     NOTICE
9.1                     Any notice or other communication required or
contemplated under this Agreement to be given by one party to the other shall be
delivered or mailed by prepared registered post to the party to receive same at
the undernoted address, namely:

  (a)

To the Company:

 

Xcelmobility Inc. #600 - 303 Twin Dolphins Drive, Redwood City, California.

        (b)

Ron Strauss:

 

6th Floor, St. John's Building, 33 Garden Road, central, Hong Kong.

Any notice delivered shall be delivered personally to Strauss and shall be
deemed to have been given and received on the business day next following the
date of delivery. Any notice mailed as aforesaid shall be deemed to have been
given and received on the fifth business day following the date it is posted,
provided that if between the time of mailing and actual receipt of the notice
there shall be a mail strike, slowdown or other labour dispute which might
affect delivery of the notice by mail, then the notice shall be effective only
if actually delivered.

10.0                   MODIFICATION/AMENDMENT
10.1                    No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by Strauss and such officer as may be specifically designated
by the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party will be deemed a waiver of similar
or dissimilar provisions or conditions at the same or at any prior or subsequent
time.

11.0                   ENTIRE AGREEMENT
11.1                    No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement.

12.0                   GOVERNING LAW
12.1                    The validity, interpretation, construction and
performance of this Agreement shall be governed in accordance with the laws of
the State of Nevada.

9

--------------------------------------------------------------------------------

13.0                   VALIDITY
13.1                    The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

14.0                   INDEMNIFICATION
14.1                    Strauss agrees to indemnify the Company against any
claims made for the collection, withholding and payment of any personal taxes
associated with the work performed by Strauss for the Company by any
jurisdiction that makes a claim against Strauss or the Company. Furthermore,
Strauss agrees that if necessary, he will sign additional documents that
indemnify the Company against claims for taxes owed in relation to payments made
to Strauss based on this Management Services Agreement.

15.0                   SIGNATURES IN COUNTERPARTS
15.1                    This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. The parties hereto confirm that any
facsimile, scanned or emailed copy of another party's executed counterpart of
this Agreement (or its signature page thereof) will be deemed to be an executed
original thereof.

10

--------------------------------------------------------------------------------

                       IN WITNESS WHEREOF the parties hereto have executed these
presents the day and year first above written.

The Corporate Seal of the Company,   XCELMOBILITY INC.   was hereunto affixed in
the presence of: C/S         /s/   Authorized Signatory  


SIGNED, SEALED AND DELIVERED by       RON STRAUSS in the presence of:          
                    Signature                     /s/ Address     RON STRAUSS

11

--------------------------------------------------------------------------------